



Exhibit 10.12


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) is made by and
between Bradford L. Wills (“Executive”) and MINDBODY, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).


RECITALS


WHEREAS, Executive signed an Executive Employment Agreement with the Company on
May 30, 2015, which superseded all prior employment agreements and/or offer
letters by and between the Parties (the “2015 Employment Agreement”);


WHEREAS, Executive signed an Employee Confidentiality Non-Disclosure and
Assignment of Inventions Agreement with the Company on May 29, 2013 (the
“Confidentiality Agreement”);


WHEREAS, Executive holds outstanding equity awards covering common stock of the
Company as set forth on Exhibit A (the “Equity Awards”), pursuant to the
Company’s 2009 Stock Option Plan and/or the Company’s 2015 Equity Incentive Plan
(each, a “Plan”) and the equity awards agreements thereunder (each Equity Award
agreement together with the Plans are collectively referred to herein as the
“Stock Agreements”);


WHEREAS, Executive’s employment with the Company ceased effective December 31,
2017 (the “Separation Date”); and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:


COVENANTS


1.Consideration. In consideration of Executive’s execution and non-revocation of
this Agreement and Executive’s fulfillment of all of its terms and conditions,
including Executive’s on-going obligations referenced in Section 11 herein, the
Company agrees to pay Executive a total of Three Hundred Sixty-One Thousand
Seventy-Six Dollars ($361,076.00), less applicable withholdings (the “Sum”). The
Sum will be paid on January 31, 2018. Executive acknowledges that without this
Agreement, Executive is otherwise not entitled to the consideration listed in
this Section 1.


2.Stock. The Equity Awards will continue to be subject to the Stock Agreements.
Executive further acknowledges that Executive may exercise any outstanding
vested stock options at any time within his applicable post-termination exercise
period for each stock option (which is set forth on Exhibit A). If Executive
does not exercise any vested stock options after the end of the applicable
post-termination exercise period, then any such unexercised stock options will
terminate. All unvested stock options and restricted stock units will
immediately forfeit on the Separation Date. Executive acknowledges and agrees
that the Equity Awards as set forth on Exhibit A reflect all of his outstanding
equity awards from the Company.


3.Benefits. Executive’s health insurance benefits shall cease on December 31,
2017, subject to Executive’s right to continue Executive’s health insurance
under COBRA, provided Executive timely elects


Page 1 of 9

--------------------------------------------------------------------------------





continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), within the time period prescribed pursuant to
COBRA. Executive’s participation in all benefits and incidents of employment,
including, but not limited to, vesting in stock options and restricted stock
units, and the accrual of bonuses, vacation, and paid time off, ceased as of the
Separation Date. The Company will provide Executive with a COBRA notice within
the time provided by law.


4.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Executive.


5.Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, professional employer organization or co-employer,
insurers, trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns, (collectively, the “Releasees”). Executive, on
Executive’s own behalf and on behalf of Executive’s respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:


a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;


b.    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (both express and implied), breach of covenant of good faith and fair
dealing (both express and implied), promissory estoppel, negligent or
intentional infliction of emotional distress, fraud, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, unfair business practices, defamation, libel,
slander, negligence, personal injury, assault, battery, invasion of privacy,
false imprisonment, conversion, and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act of
2002, Immigration Reform and Control Act, the California Family Rights Act, the
California Labor Code, the California Workers’ Compensation Act, and the
California Fair Employment and Housing Act;


e.    any and all claims for violation of the federal or any state constitution;




Page 2 of 9

--------------------------------------------------------------------------------





f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including any Protected Activity (as defined below). Any and all
disputed wage claims that are released herein shall be subject to binding
arbitration as noted herein, except as required by applicable law. This release
does not extend to any right Executive may have to unemployment compensation
benefits or any right to indemnity under the Company’s certificate of
incorporation, bylaws, any indemnity policy applicable to Executive (including
without limitation the right to coverage under any insurance policies applicable
to directors and officers), or applicable law, whichever is greater.


6.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that Executive
has been advised by this writing that: (a) Executive should consult with an
attorney prior to executing this Agreement; (b) Executive has twenty-one (21)
days within which to consider this Agreement; (c) Executive has seven (7) days
following Executive’s execution of this Agreement to revoke this Agreement; (d)
this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Executive signs this Agreement and returns it to the Company in less than the
21-day period identified above, Executive hereby acknowledges that Executive has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement. Executive acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the Effective Date. The Parties
agree that changes, whether material or immaterial, do not restart the running
of the 21-day period.


7.California Civil Code Section 1542. Executive acknowledges that Executive has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have thereunder, as well as under any other statute or
common law principles of similar effect.


8.No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any


Page 3 of 9

--------------------------------------------------------------------------------





of the other Releasees. Executive also represents that Executive does not intend
to bring any claims on Executive’s own behalf or on behalf of any other person
or entity against the Company or any of the other Releasees.


9.Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, and Executive hereby waives any right, or alleged right, of
employment or re-employment with the Company.


10.Confidentiality. Subject to paragraph 13 governing Protected Activity,
Executive agrees to maintain in complete confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration for
this Agreement (hereinafter collectively referred to as “Separation
Information”). Except as required by law, Executive may disclose Separation
Information only to Executive’s immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Executive’s attorney(s), and
Executive’s accountant(s) and any professional tax advisor(s) to the extent that
they need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Executive agrees that
Executive will not publicize, directly or indirectly, any Separation
Information.


11.Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
nonsolicitation of Company employees. Executive further reaffirms and agrees to
observe and abide by the ongoing non-solicitation obligations in Section 9 of
the 2015 Employment Agreement. Executive’s signature below constitutes
Executive’s certification under penalty of perjury that Executive has returned
all documents and other items provided to Executive by the Company (with the
exception of a copy of the Employee Handbook and personnel documents
specifically relating to Executive), developed or obtained by Executive in
connection with Executive’s employment with the Company, or otherwise belonging
to the Company.


12.Litigation Cooperation. Executive agrees to cooperate with and make himself
readily available to the Company and its attorneys, without additional
compensation and as the Company may reasonably request, to assist it in any
matter regarding the Company, including, but not limited to, giving truthful
testimony in any litigation or potential litigation involving the Company, over
which Executive has knowledge or information. Notwithstanding the foregoing, the
Company will reimburse Executive for actual and pre-approved reasonable expenses
incurred by Executive in connection therewith. Subject to paragraph 13 governing
Protected Activity, Executive agrees that Executive will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
Executive cannot provide counsel or assistance.


13.Protected Activity Not Prohibited. Executive understands that nothing in this
Agreement shall in any way limit or prohibit Executive from engaging in any
Protected Activity. For purposes of this Agreement, “Protected Activity” shall
mean filing a charge, complaint, or report with, or otherwise communicating,
cooperating, or participating in any investigation or proceeding that may be
conducted by, any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”). Executive
understands that in connection with such Protected Activity, Executive is
permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees


Page 4 of 9

--------------------------------------------------------------------------------





to take all reasonable precautions to prevent any unauthorized use or disclosure
of any information that may constitute Company confidential information under
the Confidentiality Agreement to any parties other than the Government Agencies.
Executive further understands that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications. Any
language in the Confidentiality Agreement regarding Executive’s right to engage
in Protected Activity that conflicts with, or is contrary to, this paragraph is
superseded by this Agreement. In addition, pursuant to the Defend Trade Secrets
Act of 2016, Executive is notified that an individual will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made in confidence to a federal, state,
or local government official (directly or indirectly) or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if (and only if) such filing is made under seal. In addition, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the individual’s
attorney and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.


14.Nondisparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Executive shall direct any inquiries by potential future
employers to the Company’s human resources department.


15.Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, the Company and Executive acknowledge and agree that any material breach
of this Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the non-breaching party immediately to recover and/or
cease providing the consideration provided to Executive under this Agreement and
to obtain damages, except as provided by law.


16.No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.


17.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


18.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY OR THE TERMS THEREOF, OR ANY OF THE MATTERS HEREIN RELEASED, SHALL BE
SUBJECT TO ARBITRATION IN SAN LUIS OBISPO COUNTY, BEFORE JUDICIAL ARBITRATION &
MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES &
PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF
IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL
PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA
LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS
OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA
LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL
BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT


Page 5 of 9

--------------------------------------------------------------------------------





JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.


19.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on Executive’s behalf under the terms of this
Agreement. Executive agrees and understands that Executive is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Executive further agrees to indemnify and hold the
Releasees harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Executive’s
failure to pay or delayed payment of federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs.


20.Section 409A. It is intended that this Agreement comply with, or be exempt
from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A. Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The
Company and Executive will work together in good faith to consider either (i)
amendments to this Agreement; or (ii) revisions to this Agreement with respect
to the payment of any awards, which are necessary or appropriate to avoid
imposition of any additional tax or income recognition prior to the actual
payment to Executive under Section 409A. In no event will the Releasees
reimburse Executive for any taxes that may be imposed on Executive as a result
of Section 409A.


21.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that Executive has the capacity to act on Executive’s
own behalf and on behalf of all who might claim through Executive to bind them
to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.


22.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


23.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


Page 6 of 9

--------------------------------------------------------------------------------







24.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of Section 9 of the 2015 Employment Agreement, the Confidentiality
Agreement and the Stock Agreements, except as otherwise modified or superseded
herein.


25.No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company’s Chief Executive Officer.


26.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of California.


27.Effective Date. Executive understands that this Agreement shall be null and
void if not executed by January 1, 2018. Executive acknowledges that he was
provided at least 21 calendar days to consider this Agreement.  Executive has
seven (7) days after that Party signs this Agreement to revoke it. This
Agreement will become effective on the eighth (8th) day after Executive signed
this Agreement, so long as it has been signed by the Parties and has not been
revoked by either Party before that date (the “Effective Date”).


28.Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.  The counterparts of this Agreement may be executed and delivered
by facsimile, photo, email PDF, or other electronic transmission or signature.


29.Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that:


(a)    Executive has read this Agreement;


(b)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel;



(c)
Executive understands the terms and consequences of this Agreement and of the
releases it contains;



(d)    Executive is fully aware of the legal and binding effect of this
Agreement; and


(e)
Executive has not relied upon any representations or statements made by the
Company that are not specifically set forth in this Agreement.



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]










Page 7 of 9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




BRADFORD L. WILLS, an individual


Dated: December 31, 2017         /s/ Bradford L. Wills    
Bradford L. Wills






MINDBODY, INC.


Dated: December 31, 2017     By     /s/ Rick Stollmeyer    
Rick Stollmeyer
Chief Executive Officer










Page 8 of 9

--------------------------------------------------------------------------------





Exhibit A


Equity Awards of Stock Options and RSUs


Stock Options


Plan
Grant No.
Grant Date
NSO/ISO*
Strike Price
Total Shares Granted
Outstanding and Vested as of 12.31.17
Unvested as of 12.31.17
Post-Termination Exercise Period from Separation Date (in months)
2009 Stock Option Plan (“2009 Plan”)
11138311
5/14/2014
ISO


$9.936


4,428
1,563 (1)
1,303
3
2009 Plan
1113831N1
5/14/2014
NSO


$9.936


8,072
0 (2)
0
3
2009 Plan
15151
9/20/2014
ISO


$10.616


3,568
0 (3)
2,083
3
2009 Plan
1515N1
9/20/2014
NSO


$10.616


8,932
260 (4)
0
3
2009 Plan
15461
2/15/2015
ISO


$14.476


5,529
0
5,529
3
2009 Plan
1546N1
2/15/2015
NSO


$14.476


19,471
520 (5)
1,764
3
2009 Plan
17231
5/22/2015
ISO


$14.496


5,208
0
5,208
3
2009 Plan
1723N1
5/22/2015
NSO


$14.496


44,792
16,223 (6)
12,500
3
2015 Equity Incentive Plan (“2015 Plan”)
815
3/21/2016
NSO


$13.91


24,344
10,650
13,694
3
2015 Plan
862
2/21/2017
NSO


$25.15


30,697
0
30,697
3



(1)
1,562 shares previously exercised by Executive, and not included in this total.

(2)
8,072 shares previously exercised by Executive, and not included in this total.

(3)
1,485 shares previously exercised by Executive, and not included in this total.

(4)
8,672 shares previously exercised by Executive, and not included in this total.

(5)
17,187 shares previously exercised by Executive, and not included in this total.

(6)
16,069 shares previously exercised by Executive, and not included in this total.





Restricted Stock Units


Plan
Grant Date
RSUs Unvested and Outstanding
2015 Plan
03/21/2016
8,096
2015 Plan
2/21/2017
13,608







Page 9 of 9